                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          DOCKET NO. 3:18-CR-00098-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
NICKOLAS M. GODFREY,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s Motion for Compassionate

Release. See Doc. No. 48. Having reviewed the motion, the Court finds that a response from the

Government is needed to fully consider its merits. Therefore, the Court enters the following Order.


                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motion for Compassionate Release within seven days of the entry of this Order.

                                             Signed: June 6, 2020




      Case 3:18-cr-00098-MOC-DSC Document 49 Filed 06/08/20 Page 1 of 1
